Title: From Alexander Hamilton to Otho H. Williams, 25 July 1790
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury DepartmentJuly 25th. 1790
Sir

Enclosed you will find an advertismen⟨t⟩ relative to the supply of Rations for the Troops of the United Sta⟨tes⟩ which you will be pleased to have inserted in your best Newspaper for the term of four Weeks. The account of the expenc⟨es⟩ I must also request you to procure, and discharge and I shall direct, the Receipt to be admitted, as a Voucher for the amount in your subsequent settlement.
I am Sir   with respect   Your Obedient Servant
A Hamilton
Otho H. Williams EsqrCollectorBaltimore.

